FILED
                            NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30031

               Plaintiff - Appellee,             D.C. No. 2:02-cr-00282-FVS

  v.
                                                 MEMORANDUM *
JULIUS DARNELL ROBERTS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Julius Darnell Roberts appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Roberts contends that the district court abused its discretion by denying his

motion to reduce his sentence because the court double counted his criminal

history and failed to consider adequately his post-conviction rehabilitation. The

court considered Roberts’s post-conviction rehabilitation and properly based its

decision on public safety considerations and the need for deterrence. See U.S.S.G.

§ 1B1.10 cmt. n.1(B); United States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir.

2010).

         AFFIRMED.




                                             2                                   12-30031